UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6963


JOHNATHAN CRAIG,

                  Petitioner - Appellant,

             v.

LORETTA KELLY, Warden,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-CV-00464-GBL-TCB)


Submitted:    October 14, 2008              Decided:   October 17, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnathan Craig, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Johnathan Craig seeks to appeal the district court’s

order    denying     his     motion     for       reconsideration      of     its   order

dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                      28 U.S.C. § 2253(c)(1)

(2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).

A certificate        of    appealability           will     not    issue    absent     “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.      § 2253(c)(2)       (2000).          A    prisoner    satisfies      this

standard   by     demonstrating         that      reasonable      jurists   would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                            Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).       We    have    independently          reviewed   the    record    and

conclude      that    Craig       has   not       made    the     requisite     showing.

Accordingly, we deny a certificate of appealability, deny his

motion under Fed. R. Civ. P. 60(b), and dismiss the appeal.                            We

dispense      with    oral    argument         because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               DISMISSED

                                              2